Title: From Alexander Hamilton to Samuel A. Otis, 31 March 1790
From: Hamilton, Alexander
To: Otis, Samuel A.


Treasury DepartmentMarch 31st. 1790
Sir

Upon consideration I have thought it best to issue a Warrant in your favour for two thousand three hundred dollars on account of contingent expences of the Senate &c as it would not be convenient to blend the account, with the Salary due you. For this you can receive a Certificate from the President of the Senate and leave it with the Auditor, who will pass the same in the like manner with other accounts.
I am Sir   Your obedt. Servt.
A Hamilton
Samuel A: Otis EsquireSecy of the Senate

